Exhibit 10.1

AMENDMENT NO. 2

TO

PROFESSIONAL AND MANAGEMENT SERVICES AGREEMENT AND LICENSE

 

                THIS AMENDMENT NO. 2 TO PROFESSIONAL AND MANAGEMENT SERVICES
AGREEMENT AND LICENSE (this “Amendment”) is made and entered into effective as
of January 30, 2008 by and between Virtual Radiologic Professionals, LLC, a
Delaware Limited Liability Company (“VRP”or the “Practice”) and Virtual
Radiologic Corporation, a Delaware corporation (“VRC”).  VRP and VRC are
referred to herein each individually as a “party,” and together the “parties.”

 

                WHEREAS, VRP and VRC entered into that certain Professional and
Management Services Agreement and License effective January 1, 2006 (the
“Agreement”);

 

                WHEREAS, in consideration for VRP’s provision of its
professional services the VRC agreed to pay VRP a Diagnostic Compensation Fee
equal to a pre-defined amount per transaction (the “DCF”) ;

 

                WHEREAS, the DCF was calculated on a good faith and arms length
basis;

 

                WHEREAS, during 2007 the compensation methodology for
radiologists was changed from a pure productivity model to a guaranteed base
compensation model with productivity incentives;

 

                WHEREAS, this change in radiologist compensation lowered the
obligations of VRP to compensate radiologists during 2007;

 

                WHEREAS, during 2007 malpractice insurance rates for VRP were
renegotiated, resulting in lower cost of malpractice insurance for VRP;

 

                WHEREAS, both the change in radiologist compensation and
malpractice insurance rates were unforeseen by the Parties;

 

                WHEREAS, as a result of these circumstances, the Parties wish to
modify the DCF, with effect as of January 1, 2007 in order to ensure that the
DCF remains an equitable and fair market value for the professional services
that VRP provides to VRC and the systems infrastructure and management and
administrative services that VRC provides to VRP; and

 

                WHEREAS, for 2008 and future years the parties believe that
changing the methodology for calculating the DCF to a percentage of charges
billed by VRC will create a more accurate, predictable, and stable DCF and
should avoid the need for future amendments to the Agreement to account for
unforeseen circumstances.

 

--------------------------------------------------------------------------------


 

                NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and subject to the conditions herein set forth, the parties have
agreed and do hereby agree as follows:

 

                1.             Amendment to DCF.

 

                                A.            Effective as of January 1, 2007,
Article 3 of the Agreement is hereby replaced in its entirety with the
following:

 

ARTICLE 7

 

Fees

                In consideration for Practice’s provision of its professional
services pursuant to this Agreement, VRC agrees to pay Practice a Diagnostic
Compensation Fees (“DCF”) for all professional services rendered from January 1,
2007 through December 31, 2007 equal to $ [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per transaction.  VRC shall pay Practice for all
professional services provided during all periods after December 31, 2007 a DCF
equal to [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of total
charges that VRC bills to physician groups and other customers.

 

                The DCF may be adjusted annually upon mutual agreement of the
parties.

 

                The Practice and VRC agree that the fees set forth in this
Article 7 have been established with consideration for the Practice’s use of VRC
assets, systems, teleradiology infrastructure, the Management Services provided
by VRC, as well as the substantial commitment and effort made by VRC, and that
such fees have been negotiated at arms length and are fair, reasonable, and
consistent with fair market value.

 

                                B.            The DCF referenced above is not an
“annual adjustment” referenced in Article 7 of the Agreement because such
adjustment is not based solely upon the overall volume of diagnostic services
provided as part of VRP’s professional services.

 

                                C.            VRC and the VRP each acknowledge
and agree that the amended DCF has been established and negotiated at arms
length, and is fair, reasonable and consistent with fair market value, and is
being implemented solely to account for the lower obligations associated with
changes in malpractice insurance rates and radiologist compensation.

 

                                D.            VRP shall pay VRC in immediately
payable funds the difference between (x) the aggregate fees paid to VRP pursuant
to Article 7 of the Agreement for all transactions between January 1, 2007 and
December 31, 2007, which fees were based

 

--------------------------------------------------------------------------------


 

upon the DCF in effect prior to the application of this Amendment and (ii) the
aggregate fees payable to the VRC for all transactions between January 1, 2007
and December 31, 2007 giving effect to this Amendment.

 

                2.             Miscellaneous.

 

                                A.            Capitalized terms used herein and
not defined shall have the meanings ascribed to them in the Agreement.

 

                                B.            All other provisions of the
Agreement shall remain in full force and effect.

 

                IN WITNESS WHEREOF, the parties have duly executed this
Amendment effective.

 

 

 

VIRTUAL RADIOLOGIC

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Sean O. Casey

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

VIRTUAL RADIOLOGIC

 

 

PROFESSIONALS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Sean O. Casey

 

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

 